605 So. 2d 588 (1992)
Frank BROWN, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 91-3063.
District Court of Appeal of Florida, First District.
September 30, 1992.
Nancy A. Daniels, Public Defender, and P. Douglas Brinkmeyer, Asst. Public Defender, Tallahassee, for appellant.
Robert A. Butterworth, Atty. Gen., and James W. Rogers, Asst. Atty. Gen., Tallahassee, for appellee.
WIGGINTON, Judge.
Appellant brings this appeal pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), challenging his judgment of conviction and sentence for aggravated battery. We affirm but at the same time note a slight discrepancy existing between the oral pronouncement of the amount of restitution to be paid and the written probation order. At the hearing, the court announced appellant would pay $915 to the hospital, $230 to the doctor, and $28 for medication, totaling $1173. The court further observed that by the time appellant would be able to pay this amount, the Crimes Compensation Fund would have already satisfied the obligation. Accordingly, the court requested counsel to word the probation order to reflect that at the time appellant would begin to make restitution, the money would go to the Fund. However, in reviewing the probation order, it would appear that that specific language, as well as the obligation to pay $28 for medication, was omitted. Thus, it is necessary to remand this cause to the trial court so that that portion of the order of probation be corrected.
ALLEN and WEBSTER, JJ., concur.